— In an action, inter alia, for rescission of a contract, the plaintiffs appeal from so much of an order of the Supreme Court, Nassau County (Becker, J.), dated January 22, 1988, as granted that branch of the defendants’ motion which was to enjoin this action pending the determination of an action in Maryland and which denied the plaintiffs’ cross motion to enjoin the defendants from further prosecuting the Maryland action or to consolidate that action with the New York action.
Ordered that the order is affirmed insofar as appealed from, with costs.
We find that the court properly stayed the plaintiffs’ prosecution of the instant New York action based upon another action pending in the Circuit Court of Baltimore County, Maryland, by some of the present defendants against the present plaintiffs (see, CPLR 3211 [a] [4]). Although there is an additional party in the plaintiffs’ action in New York, it is substantial rather than complete identity of parties which is required to invoke that section (see, Barringer v Zgoda, 91 AD2d 811). Further, a review of the parties’ claims indicates that an identity of subject matter exists with respect to the enforcement of the written agreement in question (see, Frank Pompea, Inc. v Essayan, 36 AD2d 745).
By staying the plaintiffs’ action in New York, the court properly exercised its broad discretion by making such order as justice required (see, CPLR 3211 [a] [4]; Whitney v Whitney, 57 NY2d 731; Key Bank v Lake Placid Co., 103 AD2d 19; Ackerman v Vertical Club Corp., 94 AD2d 665).
We have considered the plaintiffs’ remaining contentions *502and find them to be without merit. Mangano, J. P., Lawrence, Kunzeman and Eiber, JJ., concur.